          Case 5:17-cv-00072-BLF Document 720 Filed 09/29/20 Page 1 of 8




 1   DUANE MORRIS LLP                                     DUANE MORRIS LLP
     Nicole E. Grigg (CA SBN 307733)                      L. Norwood Jameson (GA SBN 003970)
 2   negrigg@duanemorris.com                              Admitted Pro Hac Vice
     D. Stuart Bartow (CA SBN 233107)                     wjameson@duanemorris.com
 3   dsbartow@duanemorris.com                             Matthew C. Gaudet (GA SBN 287789)
     2475 Hanover Street                                  Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                             mcgaudet@duanemorris.com
     Telephone: 650.847.4146                              David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                              Admitted Pro Hac Vice
                                                          dcdotson@duanemorris.com
 6                                                        John R. Gibson (GA SBN 454507)
     DUANE MORRIS LLP                                     Admitted Pro Hac Vice
 7   Joseph A. Powers (PA SBN 84590)                      jrgibson@duanemorris.com
     Admitted Pro Hac Vice                                Jennifer H. Forte (GA SBN 940650)
 8   japowers@duanemorris.com                             Admitted Pro Hac Vice
     Jarrad M. Gunther (PA SBN 207038)                    jhforte@duanemorris.com
 9   Admitted Pro Hac Vice                                Alice E. Snedeker
     jmgunther@duanemorris.com                            Admitted Pro Hac Vice
10   30 South 17th Street                                 aesnedeker@duanemorris.com
     Philadelphia, PA 19103                               1075 Peachtree NE, Suite 2000
11   Telephone: 215.979.1000                              Atlanta, GA 30309
     Facsimile: 215.979.1020                              Telephone: 404.253.6900
12                                                        Facsimile: 404.253.6901
     Attorneys for Defendant
13   CISCO SYSTEMS, INC.

14                              UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16                                       SAN JOSE DIVISION

17   FINJAN LLC., a Delaware Limited Liability
     Corporation,                                          Case No.: 5:17-cv-00072-BLF-SVK
18
                         Plaintiff,                        CISCO SYSTEMS, INC.’S
19
                                                           ADMINISTRATIVE MOTION TO
20         v.                                              CONTINUE THE OCTOBER 19, 2020
                                                           JURY TRIAL OR TO IMPLEMENT
21   CISCO SYSTEMS, INC., a California                     PROCEDURES THAT ENSURE A
     Corporation,                                          FAIR TRIAL
22

23                       Defendant.

24

25

26

27

28
                       Cisco’s Administrative Motion to Continue Oct. 19th Jury Trial
                           or to Implement Procedures That Ensure a Fair Trial
                                    Case No. 5:17-cv-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 720 Filed 09/29/20 Page 2 of 8




 1           Following the hearing held on September 17, 2020, Cisco reviewed and carefully considered

 2   the Court’s comments and more fully assessed the logistics and safety risks of a trial in San Jose

 3   during the pandemic in which all participants (witnesses, counsel, jurors, and the Court) are wearing

 4   masks. Cisco likewise investigated the willingness of its witnesses to travel from outside the country

 5   or from other cities within the country to appear at trial under the current conditions. To perfect the

 6   record, including and following up on Cisco’s concerns articulated at the September 17 hearing,

 7   Cisco formally requests a continuance to the Court’s first available date in January 2021, during

 8   which Cisco understands the Court’s docket has availability.

 9           If this case must press forward in the current environment, Cisco respectfully requests a

10   shorter continuance of the trial currently set for jury selection on October 16, 2020 to November 2,

11   2020 (or the Court’s first available date thereafter) to enable Cisco’s lead trial counsel to have a

12   procedure to address a medical condition that periodically impacts his ability to draw a full breath of

13   air, which is exacerbated when wearing a mask or talking while wearing a mask. A short

14   continuance will allow him to have a currently scheduled medical procedure that, if successful,

15   should ameliorate this condition and allow him to wear a mask in the courtroom throughout the trial

16   without any additional side effects. The basis for this request is described below and more fully

17   explained in the attached Declaration of L. Norwood Jameson (the “Jameson Declaration”), which is

18   being filed under seal to protect personal privacy.

19           In addition, if this trial is going forward under the current rules for conducting trials during

20   the pandemic, Cisco also requests that the Court issue an Order requiring all fact witnesses to testify

21   remotely and that neither party have a corporate representative at counsel table during trial. Such an

22   Order is necessary to level the playing field because many of Cisco’s fact witnesses reside outside

23   this district, in other states and in other countries, and Cisco cannot reasonably compel them to travel

24   to California during the pandemic. Such an Order should extend to corporate representatives because

25   the logical Cisco corporate representatives for this trial are not willing to travel to California during

26   the foreseeable circumstances and expose themselves to the health risks associated with an extended

27   stay in California during the trial.

28                                                     1
                          Cisco’s Administrative Motion to Continue Oct. 19th Jury Trial
                              or to Implement Procedures That Ensure a Fair Trial
                                       Case No. 5:17-cv-00072-BLF-SVK
             Case 5:17-cv-00072-BLF Document 720 Filed 09/29/20 Page 3 of 8




 1             Per the Court’s September 24, 2020 Order, Cisco recognizes that the Northern District of

 2   California has determined that jury trials can resume, effective October 1, 2020. The Court

 3   nonetheless has discretion to continue this trial. See, e.g., United States v. Cea, No. 2:19-cr-126-

 4   MCE, Order at 3-4 (E.D. Cal. Mar. 25, 2020) (Ex. A). The Court should exercise that discretion here

 5   based on the considerations of safety and fairness, as addressed in more detail below.

 6   I.        Cisco’s Reasons for the Requested Continuance

 7             Cisco concurs with the Court’s assessment of the health risks posed by Covid-19, as

 8   articulated at the September 17th hearing in this matter. See Ex. B at 41 (“I do think that the concern

 9   over Covid is a valid reason for a continuance if you are making that argument.”). Indeed, this case

10   is not between competitors where one party is at risk of suffering irreparable injury. Rather, it is

11   purely about money. And this does not justify proceeding with a jury trial during the pandemic that

12   risks the health of the jurors, the Court and the Court’s staff, the witnesses, and the legal teams for

13   both parties. This civil case will have at least 8 jurors, plus the Court and members of the Court’s

14   staff, plus client representatives, plus at least a half dozen (likely more) members of each legal team

15   (and IT support) present in the same courtroom for extended periods over the course of two weeks.

16   Further, these individuals will each be interacting with family and friends (for in-town participants)

17   and other members of the legal team and hotel staff (for out-of-town participants) when not in the

18   courtroom. Cisco notes the particular danger posed by trying complex civil cases, necessitating war

19   rooms staffed with many lawyers and assistants working long hours over those weeks. All of this

20   presents a heightened health risk for everyone involved and, as Cisco explained at the September

21   17th hearing, this alone is sufficient basis for this Court to exercise its discretion and continue the

22   trial date until January 2021.

23             Separate and apart from these risks, as the Court noted at the September 17th hearing, the

24   State of California’s safety requirements,1 the Safety Protocols for the Northern District of

25   California Courthouses, and this Court’s procedures for its courtroom, mandate that all trial

26   1
          https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
          19/Guidance-for-Face-Coverings_06-18-2020.pdf at Ex. C;
27        https://www.sccgov.org/sites/covid19/Pages/business-guidance.aspx#business_ops_requirements
          at Ex. D.
28                                                    2
                           Cisco’s Administrative Motion to Continue Oct. 19th Jury Trial
                               or to Implement Procedures That Ensure a Fair Trial
                                        Case No. 5:17-cv-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 720 Filed 09/29/20 Page 4 of 8




 1   participants – including counsel for the parties – wear face masks throughout trial, even throughout

 2   the entirety of opening and closing arguments and during lengthy witness examinations. Ex. B at 42

 3   (“I want to be clear that if we go further with trial, everyone in the Courtroom will be wearing a

 4   mask all of the time. Your witnesses will testify with masks, they will be encased in plexiglass, you

 5   will be – you will be asking questions and giving opening and closing arguments in a mask. And, I

 6   don’t know how much experience you have wearing a mask, but I do my criminal pleas in the

 7   Courtroom with a mask on, and I feel like I am going to suffocate after a half an hour.”) (Ex. B at

 8   42). This legal requirement presents a particular challenge for Cisco’s lead trial counsel, Mr.

 9   Jameson, who was not available for the September 17th hearing. While Mr. Jameson had informed

10   Mr. Gaudet as a friend and colleague of his medical issue and the need for a medical procedure, Mr.

11   Jameson had not authorized Mr. Gaudet to disclose the personal medical information filed herewith

12   and did not anticipate the possibility of a trial in which the wearing of a mask at all times would be

13   a requirement for lawyers in the courtroom. As explained in the attached Jameson Declaration, Mr.

14   Jameson was recently diagnosed with a condition that has a periodic side effect of temporary

15   shortness of breath. This side effect can be and has been exacerbated when wearing a mask, even

16   for short periods of time (much less for extended periods of time). Cisco requests a short

17   continuance – to at least November 2, 2020 – to allow Mr. Jameson to have a procedure, which if

18   successful, will address this issue and would then allow him to wear a mask for extended periods

19   without additional personal hardships.

20   II.    Cisco’s Reasons for Remote Trial Testimony
21          While Cisco believes that the wearing of face masks as required by state law and court rules

22   are necessary to provide any degree of safety, having witnesses wear face masks obstructs the most

23   basic function of a jury: evaluating credibility. The role of the jury in assessing witness credibility

24   is a core instruction to any jury, and is at the heart of the jury system. See Stipulated Instruction

25   No. 11 (Dkt. 565-1). If the jurors cannot see anything but a witness’s eyes, the jurors will have

26   little ability to evaluate demeanor, and cannot rely on their life-long experience of “reading faces”

27   to determine who is telling the truth.

28                                                     3
                         Cisco’s Administrative Motion to Continue Oct. 19th Jury Trial
                             or to Implement Procedures That Ensure a Fair Trial
                                      Case No. 5:17-cv-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 720 Filed 09/29/20 Page 5 of 8




 1          Cisco investigated how other Courts have handled the issue of masks for jury trials during

 2   the pandemic. In those few venues where Courts have decided to proceed with jury trials, the

 3   Courts appear to be addressing this fairness issue by having witnesses testify without a mask, and

 4   also allowing the lawyers presenting in Court to not wear a mask, and some Courts have had jurors

 5   wear plastic face shields instead of masks. See Divisional Standing Order Regarding Trials in

 6   Waco, In Re: Waco Division Trials (W.D. Tex. Sept. 23, 2020) (Ex. E); Optis Wireless Tech., LLC

 7   et al v. Apple Inc., No. 2:19-cv-00066 (E.D. Tex.); GREE, Inc. v. Supercell Oy, No. 2:19-cv-00070

 8   (E.D. Tex.)). None of this appears to be permitted under the current safety protocols in California.

 9   Exs. C, D.

10          In addition, consistent with the safety concerns expressed by the Court (and as required by

11   local regulations in jurisdictions such as Santa Clara County, where Cisco’s U.S. headquarters is

12   located), Cisco’s U.S. offices remain in a mandatory work-from-home phase; business travel of any

13   sort in the U.S. is permitted in limited circumstances and only if the employee is “willing and

14   comfortable with traveling.” Cisco has now confirmed that because of the health concerns caused by

15   Covid-19 only one of its out-of-town witnesses (who are located across the United States, e.g.,

16   Texas, Maryland, Vermont, and in Canada, England, Israel, and India) is willing to travel and attend

17   trial in-person, and only one in-town witness is willing to attend in-person. Unlike Finjan (which is

18   now owned by Fortress, a $40+ billion-dollar investment entity), Cisco’s witnesses include several

19   engineers who are focused on product research, development, maintenance, and/or updates. Finjan’s

20   suggestion at the September 17th hearing that Cisco find any in-town employee willing to attend the

21   trial in person is unreasonable and prejudicial; Cisco’s selected corporate representative, who is

22   located in Calgary, Canada, is an inventor of the key accused product and is intricately connected to

23   Cisco’s presentation of its case.

24          There is no way to account for the jury’s reaction to the decision of Cisco’s witnesses not to

25   attend in person for safety reasons when the jurors must be there in-person, nor to compensate for

26   the difference in impact between in-person testimony (and the natural process of relationship

27   forming) versus remote testimony. This concern is heightened by Finjan’s insistence on calling its

28                                                    4
                         Cisco’s Administrative Motion to Continue Oct. 19th Jury Trial
                             or to Implement Procedures That Ensure a Fair Trial
                                      Case No. 5:17-cv-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 720 Filed 09/29/20 Page 6 of 8




 1   lead fact witness (Mr. Hartstein) in-person and having him sit in the courtroom throughout the trial.

 2   The jury’s reactions to the reasonable decision of Cisco witnesses, who are not being paid, not to

 3   attend in-person are further exacerbated by the fact that the jury will see all of the paid experts

 4   testify in-person in trial, despite having to travel to do so. In other words, the jury will see that

 5   counsel and experts – who are paid to be there – were willing to attend, the jury will know that they

 6   were themselves required to attend, the jury will see Mr. Hartstein in attendance the whole time, but

 7   the jury will know that Cisco’s fact witnesses opted to stay home. Cisco is concerned there is no

 8   way it can overcome the natural resentment that this imbalance likely would engender in the jury –

 9   especially when the jurors may feel forced to put their own health at risk. Accordingly, if this case

10   is going forward in the current environment, Cisco requests that the Court order that all fact

11   witnesses appear remotely and that neither party have a corporate witness at trial. This would at

12   least level the playing field if Finjan believes this case is so urgent it should not be continued.

13                                                  Conclusion

14          There appears to be complete agreement between the parties and the Court about the danger

15   of holding a jury trial during the pandemic. Cisco thus requests that this trial be continued at least

16   until January. If the Court is not amenable to such a continuance, then Cisco requests a shorter

17   continuance for the reasons explained in the attached Jameson Declaration.

18          Additionally, Cisco requests that if this jury trial is conducted during the pandemic, then all

19   fact witnesses be required to testify remotely and not appear in the courtroom.

20

21    Dated: September 29, 2020                             Respectfully submitted,
22
                                                            /s/ Matthew C. Gaudet
23                                                          Nicole E. Grigg (CA SBN 307733)
24                                                          negrigg@duanemorris.com
                                                            2475 Hanover Street
25                                                          Palo Alto, CA 94304-1194
                                                            Telephone: 650.847.4150
26                                                          Facsimile: 650.847.4151
27                                                          L. Norwood Jameson (admitted pro hac vice)
                                                            Email: wjameson@duanemorris.com
28                                                      5
                          Cisco’s Administrative Motion to Continue Oct. 19th Jury Trial
                              or to Implement Procedures That Ensure a Fair Trial
                                       Case No. 5:17-cv-00072-BLF-SVK
     Case 5:17-cv-00072-BLF Document 720 Filed 09/29/20 Page 7 of 8




 1                                              Matthew C. Gaudet (admitted pro hac vice)
                                                Email: mcgaudet@duanemorris.com
 2                                              David C. Dotson (admitted pro hac vice)
                                                Email: dcdotson@duanemorris.com
 3                                              John R. Gibson (admitted pro hac vice)
                                                Email: jrgibson@duanemorris.com
 4                                              Jennifer H. Forte (admitted pro hac vice)
                                                Email: jhforte@duanemorris.com
 5                                              1075 Peachtree Street, Ste. 2000
                                                Atlanta, GA 30309
 6                                              Telephone: 404.253.6900
                                                Facsimile: 404.253.6901
 7
                                                Joseph A. Powers (admitted pro hac vice)
 8                                              Email: japowers@duanemorris.com
                                                Jarrad M. Gunther (admitted pro hac vice)
 9                                              Email: jmgunther@duanemorris.com
                                                30 South 17th Street
10                                              Philadelphia, PA 19103
                                                Telephone: 215.979.1000
11                                              Facsimile: 215.979.1020

12                                              Attorneys for Defendant
                                                CISCO SYSTEMS, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          6
                Cisco’s Administrative Motion to Continue Oct. 19th Jury Trial
                    or to Implement Procedures That Ensure a Fair Trial
                             Case No. 5:17-cv-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 720 Filed 09/29/20 Page 8 of 8




 1                                     CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on September 29, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system.

 5
                                                          /s/ Matthew C. Gaudet
 6                                                           Matthew C. Gaudet

 7
                                    CERTIFICATE OF CONFERENCE
 8
            Counsel for the parties met and conferred on September 24, 2020, and September 28, 2020,
 9
     regarding both bases for Cisco’s motion for continuance—the safety and fairness issues arising
10
     from Covid-19 and Mr. Jameson’s health condition. Plaintiff has indicated that it opposes this
11
     motion, and thus a stipulation pursuant to Civil L.R. 7-12 could not be obtained.
12

13                                                        /s/ Matthew C. Gaudet
                                                             Matthew C. Gaudet
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   7
                        Cisco’s Administrative Motion to Continue Oct. 19th Jury Trial
                            or to Implement Procedures That Ensure a Fair Trial
                                     Case No. 5:17-cv-00072-BLF-SVK
